DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, “and the spiral passage” appears to be repetitive; and in line 20, “a direction away from the first passage” should be changed to --the direction away from the first passage--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borderes (FR 885,826).
Regarding claim 1, Borderes, as indicated by the references herein and the annotated figure below, a low-flow emitter (fig. 3) comprising: 
3) including a thread bore and a first thread portion (fig. 3), the first thread portion is formed on the thread bore (fig. 3); the first thread portion including a first thread section and a second thread section; 
a second housing (B3) including a thread axle and a second thread portion (fig. 3), the second thread portion is formed on the thread axle (fig. 3); the second thread portion including a third thread section corresponding with the first thread section of the first thread portion of the first housing, and a fourth thread section corresponding with the second thread section of the first thread portion of the first housing; the second housing connecting the first housing while the fourth thread section of the second thread portion of the second housing engaging with the second thread section of the first thread portion of the first housing; 
a spiral passage defined between the third thread section of the second thread portion of the second housing and the first thread section of the first thread portion of the first housing; 
a first passage formed on the first housing and communicating with the spiral passage; and 
a second passage (H4) formed on the second housing and communicating with the spiral passage (fig. 3), via an orifice radially formed on the second thread portion; 
wherein the thread bore defines a diameter which increases in a direction away from the first passage (fig. 3 - the diameter of the thread bore increases from the crest of the first thread to the root between the first and second thread); 
wherein the thread axle defines a diameter which increases in a direction away from the first passage (fig. 3 - the diameter of the third thread section is less than the diameter of the fourth thread section); 
wherein the water flows from the second passage through the orifice to the spiral passage, and then enters the first passage for water distribution (fig. 3).


    PNG
    media_image1.png
    471
    733
    media_image1.png
    Greyscale

Regarding claim 2, Borderes teaches the low-flow emitter described regarding claim 1, and further wherein the thread bore defines an end communicating with the first passage (fig. 3).
Regarding claim 3, Borderes teaches the low-flow emitter described regarding claim 1, and further wherein the first and second thread sections are formed on the first thread portion of the first housing and connected with each other; the third and fourth thread sections are formed on the second thread portion of the second housing and connected with each other, as indicated in the annotated figure.
Regarding claim 4, Borderes teaches the low-flow emitter described regarding claim 3, and further wherein the third thread section of the second housing defines a crest with a crest height, and the first thread section of the first housing defines a root with a thread depth; the crest height of the third thread section of the second housing is less than the thread depth of the first thread section of the first housing, and the spiral passage is formed between the crest of the third thread section of the second housing and the root of the first thread section of the first housing, as indicated in the annotated figure.
Regarding claim 5, Borderes teaches the low-flow emitter described regarding claim 4, and further wherein the thread depth of the first thread section of the first housing equals to a thread depth of the second thread section of the first housing; the thread depth of the second thread section of the first housing equals to a height of a crest of the fourth thread section of the second housing, as indicated in the annotated figure.
Regarding claim 6, Borderes teaches the low-flow emitter described regarding claim 1, and further wherein the third thread section of the second housing defines a crest with a crest height, and the first thread section of the first housing defines a root with a thread depth; the crest height of the third thread section of the second housing is less than the thread depth of the first thread section of the 
Regarding claim 7, Borderes teaches the low-flow emitter described regarding claim 6, and further wherein the thread depth of the first thread section of the first housing equals to a thread depth of the second thread section of the first housing; the thread depth of the second thread section of the first housing equals to a height of a crest of the fourth thread section of the second housing, as indicated in the annotated figure.
Regarding claim 8, Borderes teaches the low-flow emitter described regarding claim 1, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the periphery of the end member in a direction away from the end member, and the thread bore extending from an interior face of the periphery of the end member in a direction away from the end member; the first passage is formed in the tubular head, as indicated in the annotated figure.
Regarding claim 9, Borderes teaches the low-flow emitter described regarding claim 8, and further wherein the second housing includes a flange retaining against an end of the thread bore of the first housing; the second thread portion extends from the flange in a direction away from the flange, as indicated in the annotated figure.
Regarding claim 11, Borderes teaches the low-flow emitter described regarding claim 1, and further wherein the second housing includes a flange retaining against an end of the thread bore of the first housing; the second thread portion extends from the flange in a direction away from the flange, as indicated in the annotated figure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Borderes in view of Mihaylov et al. (US 6,981,689).
Regarding claims 10, 12, and 13, Borderes discloses the low-flow emitter described regarding claims 9, 11, and 1, respectively.  Borderes does not disclose wherein the width of the spiral passage is adjusted by rotation of the first housing, whereupon the second thread section of the first thread portion of the first housing move relative to the fourth thread section of the second thread portion.
Mihaylov teaches a low-flow emitter comprising a first housing (22) including a thread bore and a first thread portion formed thereon (fig. 1); the first thread portion including a first thread section (22A, see fig. 1) and a second thread section (22E, see fig. 1); a second housing (20) including a thread axle and a second thread portion formed thereon (fig. 1); the second thread portion including a third thread section (20B) corresponding with the first thread section of the first thread portion of the first housing (fig. 1), and a fourth thread section (20C) corresponding with the second thread section of the first thread portion of the first housing (fig. 1); the second housing connecting the firs housing while the fourth thread section of the second thread portion of the second housing engaging with the second thread section of the first thread portion of the first housing (col. 5, ln. 22-24; fig. 1); a spiral passage (40, see col. 5, ln. 39-42 and fig. 1) defined between the third thread section of the second thread portion of the second housing and the first thread section of the first thread portion of the first housing (fig. 1); and wherein the width of the spiral passage is adjusted by rotation of the first housing, 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the low-flow emitter of Borderes such that the width of the spiral passage is adjusted by rotation of the first housing, whereupon the second thread section of the first thread portion of the first housing move relative to the fourth thread section of the second thread portion, as taught by Mihaylov.  Such a modification would allow the amount of flow of material through the emitter to be adjusted and controlled.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waller (US 4,044,991), Martin (US 2,723,879), Ewing (US 1,108,728), and Thornycroft (US 982,106) all teach low flow emitters comprising elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752